This is an original action of mandamus wherein J. F. Ledbetter is plaintiff and John H. King, judge of the Third district court judicial district of the state of Oklahoma, is respondent. In an action pending in the court over which Judge King presides, the relator herein, a party thereto, filed an affidavit seeking to disqualify the said judge from trying the case. A showing was attempted to be made in said affidavit establishing the bias and prejudice of the respondent; this he held insufficient to justify his certifying to his disqualification; whereupon this action was brought, and a writ of mandamus is sought to compel this, to secure a change of judge. This entire court has read the petition and the return, and, after fully and carefully considering them, has come to the conclusion that the facts presented do not justify the issuance of the writ prayed for, and the same is accordingly denied. *Page 470